MeCOY, J.,
Plaintiff brought this action in replevin to recover from the defendant, as sheriff, the possession of certain horses, alleged to belong to plaintiff, upon which defendant had made a levy under an execution issued against the property of plaintiff’s husband. Upon the trial there was a verdict and judgment for plaintiff, and defendant appeals.
[1] There are two questions presented. It appears that plaintiff is an Indian owning an allotment, but residing with her husband upon another allotment, within the territorial borders of the Cheyenne River Sioux Reservation. The horses were taken from a pasture on the allotment of plaintiff’s father. Appellant contends, that plaintiff by reason of being- such Indian does not •possess legal capacity to sue and maintain this'action. We are of the opinion that this contention is not tenable. Unless there is some law prohibiting it, an Indian, such as plaintiff, may maintain in the state courts actions for the redress of wrongs against the pers’on or property of such Indian. Section 87, C. C. Pr., contains no such inhibition. There is no such prohibition to* be found in the federal laws relative to Indians maintaining suits to redress such wrongs. 22 Cyc. 116; Bem-Way-Bin-Ness v. Eshelby, 87 Minn. 108, 91 N. W. 291; In re Heff, 197 U. S. 488, 25 Sup. Ct. 506, 49 L. Ed. 848; Minder v. Bank, 22 S. D. 14, 114 N. W. *6231094; Act Cong. Feb. 8, 1887, c. 119, § 6, 24 Stat. 390 (U. S. Comp. St. 1916, § 3951.)
[2] Appellant also contends that the evidence as to plaintiff’s ownership of said, property was insufficient to sustain the verdict. There was much conflict in the evidence, and we are therefore of the view that we would not be justified -in vacating the verdict. It will serve no useful purpose to detail the evidence. Other assignments of error are made, but no prejudicial error is shown to exist in relation thereto.
The order and judgment appealed from are affirmed.